                     Case 18-11248     Doc 111     Filed 03/31/20     Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Greenbelt Division

In re:

NAHID AHMADPOUR                                *       Case No.: 18-11248 LSS
                                               *       Chapter 7
         Debtor(s)                             *
*        *      *        *      *      *       *       *        *     *       *      *         *

           TRUSTEE’S APPLICATION TO DESTROY BOOKS AND RECORDS

         The undersigned trustee alleges and requests as follows:

1.       The Trustee has fully administered said case.

2.       As part of the Trustee’s Final Report and Proposed Distribution, the Debtor and parties in

interest were informed of the Trustee’s intent to abandon property of the estate consisting of the

books and records presently in the possession of the trustee.

3.       That notice advised all parties that the Trustee would move this Court for an order

authorizing destruction of those books and records if said documents were not claimed by any

party after abandonment.

4.       The Debtor has not timely requested the return of the books and records.

5.       No party in interest obtained an order of this Court directing the turnover of said books

and records to that party.

       WHEREFORE, the Trustee requests on order authorizing destruction of books and
records.


Dated: March 31, 2020                                                 /s/ Laura J. Margulies
                                                                      Laura J. Margulies, Trustee
